Exhibit 10(c)
 
 
2012 HOVNANIAN ENTERPRISES, INC.
STOCK INCENTIVE PLAN


RESTRICTED SHARE UNIT AGREEMENT




Participant:
 
Date of Grant:
             
Number of RSUs:
                 
Dates of Vesting of Class A Shares:
 
Date
 
Number of RSUs
                                       



 
1.        Grant of RSUs.  For valuable consideration, receipt of which is hereby
acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the number of restricted share units ("RSUs") listed
above to the Participant, on the terms and conditions hereinafter set
forth.  This grant is made pursuant to the terms and conditions of the 2012
Company Stock Incentive Plan (the "Plan"), which Plan, as amended from time to
time, is incorporated herein by reference and made a part of this
Agreement.  Each RSU represents the unfunded, unsecured right of the Participant
to receive a Share on the date(s) specified herein.  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
 
2.         Vesting and Timing of Transfer.
 
(a)       The Participant will become vested in the RSUs in accordance with the
schedule set forth above.
 
(b)       The Company shall transfer to the Participant, as soon as practicable
but not later than 60 days after an applicable vesting date, a number of Class A
Shares equal to the number of RSUs that became vested on that vesting date
(rounded up to the next whole share), provided, however, that upon the final
transfer of Shares to the Participant (i) such number of Shares shall be reduced
to the extent necessary to reflect any previous rounding up pursuant to this
sentence, and (ii) in lieu of a fractional Share, the Participant shall receive
a cash payment equal to the Fair Market Value of such fractional Share.  If the
Participant is eligible to participate in, and has elected to defer the transfer
of Shares pursuant to the terms of a nonqualified deferred compensation plan
maintained by the Company, such Shares shall be so deferred, and any such
deferral, when paid, shall be paid in Shares.  Once the transfer of any Shares
is deferred, the rights and privileges of the Participant with respect to such
Shares shall be determined solely pursuant to the terms of the applicable plan,
and not pursuant to the terms and conditions of this Agreement.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
(c)       Notwithstanding Sections 2(a) and 2(b) of this Agreement, if the
Participant's employment with the Company and its Affiliates terminates due to
(i) death, (ii) Disability or (iii) Retirement, but only if such Retirement
occurs on or after the first anniversary of the Date of Grant indicated above,
the Company shall cause there to be transferred to the Participant, as soon as
practicable but not later than 60 days after such termination, but subject to
Section 16 of this Agreement, a number of Shares equal to the aggregate number
of then unvested RSUs granted to the Participant under this Agreement; provided,
however, that upon the transfer of such Shares to the Participant, in lieu of a
fractional Share, the Participant shall receive a cash payment equal to the Fair
Market Value of such fractional Share.  In the event of the death of the
Participant, the transfer of Shares under this Section 2(c) shall be made in
accordance with the beneficiary designation form on file with the Company;
provided, however, that, in the absence of any such beneficiary designation
form, the transfer of Shares under this Section 2(c) shall be made to the person
or persons to whom the Participant's rights under the Agreement shall pass by
will or by the applicable laws of descent and distribution.  For purposes of
this Agreement, "Disability" shall mean "Disability" as defined in the Plan, and
"Retirement" shall mean termination of employment on or after age 60, or on or
after age 58 with at least 15 years of "Service" to the Company and its
Subsidiaries immediately preceding such termination of employment.  For this
purpose, "Service" means the period of employment immediately preceding
Retirement, plus any prior periods of employment with the Company and its
Subsidiaries of one or more years' duration, unless they were succeeded by a
period of non-employment with the Company and its Subsidiaries of more than
three years' duration.
 
(d)       Upon each transfer or deferral of Shares in accordance with Sections
2(a), 2(b) and 2(c) of this Agreement, a number of RSUs equal to the number of
Shares transferred to the Participant or deferred shall be extinguished.
 
(e)       Notwithstanding Sections 2(a), 2(b) and 2(c) of this Agreement, upon
the Participant's termination of employment for any reason other than death,
Disability or Retirement occurring on or after the first anniversary of the Date
of Grant indicated above, any unvested RSUs shall immediately terminate for no
further consideration.
 
3.         Dividends.  If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of RSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of RSUs equal to: (a) the
product of (x) the number of RSUs held by the Participant as of the related
dividend record date, multiplied by (y) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend.  In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of RSUs granted to the Participant
shall be increased by a number equal to the product of (a) the RSUs that are
held by the Participant on the related dividend record date, multiplied by (b)
the number of Shares (including any fraction thereof) payable as a dividend on a
Share.  Any RSUs attributable to dividends under this Section 3 shall be subject
to the vesting provisions provided in Section 2.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
4.         Adjustments Upon Certain Events.  Subject to the terms of the Plan,
in the event of any change in the outstanding Shares by reason of any Share
dividend or split, reorganization, recapitalization, merger, consolidation,
amalgamation, spin-off or combination transaction or exchange of Shares or other
similar events (collectively, an "Adjustment Event"), the Committee shall, in
its sole discretion, make an appropriate and equitable adjustment in the number
of RSUs subject to this Agreement to reflect such Adjustment Event.  Any such
adjustment made by the Committee shall be final and binding upon the
Participant, the Company and all other interested persons.
 
5.         No Right to Continued Employment.  Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate.  Further, the Company or an Affiliate may at any time dismiss the
Participant, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.
 
6.         No Acquired Rights.  In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms).  The Participant further acknowledges and accepts that such
Participant's participation in the Plan is not to be considered part of any
normal or expected compensation and that the termination of the Participant's
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.
 
7.         No Rights of a Shareholder.  The Participant shall not have any
rights or privileges as a shareholder of the Company until the Shares in
question have been registered in the Company's register of shareholders.
 
8.         Legend on Certificates.  Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.
 
9.         Transferability.  RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 9 shall be void and unenforceable
against the Company or any Affiliate.
 
10.       Withholding.  The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any transfer due under this Agreement or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to any transfer under
this Agreement or under the Plan and to take such action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes.  Notwithstanding the foregoing, if the Participant's employment with the
Company terminates prior to the transfer of all of the Shares under this
Agreement, the payment of any applicable withholding taxes with respect to any
further transfer of Shares under this Agreement or the Plan shall be made solely
through the sale of Shares equal to the statutory minimum withholding liability.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
11.       Non-Solicitation Covenants.
 
(a)       The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of Employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such Employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:
 
(i)         solicit any employee of the Company or its Affiliates with whom the
Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;
 
(ii)        solicit the employment or services of, or hire, any such employee
whose employment with the Company or its Affiliates terminated coincident with,
or within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;
 
(iii)       directly or indirectly, solicit to cease to work with the Company or
its Affiliates any consultant then under contract with the Company or its
Affiliates.
 
(b)       It is expressly understood and agreed that although the Participant
and the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and terri­tory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restric­tion contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
12.       Specific Performance.  The Participant acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 11 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.
 
13.       Choice of Law.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
14.       RSUs Subject to Plan.  By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  All RSUs are subject to the Plan.  In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
15.       Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
16.       409A.  Notwithstanding any other provisions of this Agreement or the
Plan, this RSU shall not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Participant.  In the event it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, the transfer of Class A Shares under this Agreement may not be made at the
time contemplated hereunder without causing the Participant to be subject to
taxation under Section 409A of the Code (including due to the Participant’s
status as a “specified employee” within the meaning of Section 409A of the
Code), the Company will make such payment on the first day that would not result
in the Participant incurring any tax liability under Section 409A of the Code.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
HOVNANIAN ENTERPRISES, INC.
         
By:
     
Ara K. Hovnanian
President, Chief Executive Officer and Chairman of the Board
       
PARTICIPANT
             
By:
       


 
 
Page 5